Attorney’s Docket Number: 75900-50368C1
Filing Date: 01/24/2022
Claimed Priority Date: 01/30/2018 (CON of 15/883,294 now PAT 11,233,014)
    01/30/2017 (Provisional 62/451,774)
Applicants: Chen et al.
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the Application filed on 01/24/2022.

Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The application serial no. 17/582,915 filed on 01/24/2022 has been entered.  Pending in this Office Action is claim 1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,233,014. 

Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent, and is a broader statement of the invention for which the patent was granted.
Claim 1 of patent No. 11,233,014 anticipates claim 1 of the instant invention:
Claim 1 of patent No. 11,233,014 recites: 
“ A packaged module comprising:
a packaging substrate having an upper side and an underside;
an upper-side component mounted on the upper side of the packaging substrate;
an overmold implemented on the upper side of the packaging substrate and dimensioned to encapsulate the upper-side component;
first and second underside components mounted to the underside of the packaging substrate; and
a ball grid array implemented on the underside of the packaging substrate to accommodate the first and second underside components and to allow the packaged module to be mounted on a circuit board, the ball grid array including a signal pin for passing of a signal, a plurality of non-ground pins, and a plurality of grounding shielding pins arranged to provide electromagnetic isolation between the signal pin and either or both of the first and second underside components, to provide electromagnetic isolation between the signal pin and another signal pin of the ball grid array, and to provide electromagnetic isolation between the first underside component and the second underside component, the ball grid array arranged such that one or more of the non-ground pins is/are positioned immediately next to a side of at least one of the first and second components.”
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leung et al. (US2008/0067656).

Regarding Claim 1, Leung (see, e.g., Figs. 1-3, 6 and Par. [0025]-[0032]) shows all aspects of the instant invention including a packaged module (e.g., multi-chip module (MCM) 1) comprising:
- a packaging substrate (e.g., supporting substrate 10) having an underside
- an arrangement of conductive features (e.g., ball grid array (BGA) 3) implemented on the underside of the packaging substrate to allow the packaged module to be capable of being mounted on a circuit board (e.g., motherboard 2), the arrangement of conductive features including a signal feature implemented at a first region and configured for passing of a signal (e.g., one of solder balls 30 of BGA 3 for providing electrical interconnection between the RF module 1 and the system 2), and one or more shielding features placed at a selected location relative to the signal feature to provide an enhanced isolation between the signal feature and a second region of the underside of the packaging substrate (e.g., grounded inner-most solder balls 31 of BGA 3 form a perimeter around RF chip space 32, to provide a Faraday cage about the RF chip 13 and shield the chip from electrical and EMI interference).









Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tarui et al. (US2018/0351595).

Regarding Claim 1, Tarui (see, e.g., Figs. 3, 4, and 7; and Par. [0075]-[0083]) shows all aspects of the instant invention including a packaged module (e.g., RF device 122) comprising:
- a packaging substrate (e.g., device substrate 200) having an underside
- an arrangement of conductive features (e.g., terminals 122a-d and 210) implemented on the underside of the packaging substrate to allow the packaged module to be capable of being mounted on a circuit board (e.g., multilayer resin substrate 100), the arrangement of conductive features including a signal feature implemented at a first region and configured for passing of a signal (e.g., one of terminals 122a-b for transmitting or receiving signals), and one or more shielding features placed at a selected location relative to the signal feature to provide an enhanced isolation between the signal feature and a second region of the underside of the packaging substrate (e.g., first set of ground terminals 210 surrounding the 
input RF signal terminal 122a and second set of ground terminals 210 surrounding the output RF signal terminal 122b, thereby forming pseudo coaxial structures respectively shielding said RF signals from each other).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached at (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814